Haney, J.
(concurring specially). It is my view that the statute distinguishes between claims due when the attachment issues and those not then due. Comp. Laws, Sec. 4993, defined the grounds in cases belonging to the former; Sec. 5014 the grounds in cases belonging to the latter. Chap. 67, Laws 1895, was intended to contain all the grounds of attachment where the debt is due, and by its terms repeals all acts in conflict therewith, but was not intended to change the grounds of attachment where the debt is not due. Since Chap. 67 took effect, I think, in cases where the debt is due, the fact that it was incurred for property obtained under false pretenses is no longer a ground of attachment, but that such fact remains as a ground, of attachment where the debt is not due. In this case the debt was not due when the attachment issued. I- think the court erred in not allowing evidence to be offered in support of the allegation in relation to false pretenses, and that the order appealed from should be reversed. In the other case mentioned *265in the majority opinion the debt was due. The finding of the trial court in favor of defendant upon the issue of fraudulent intent should be sustained. (Park v. Armstrong [S. D.] 68 N. W. 739), and the order appealed from therein should be affirmed.